Case 1:19-cv-00191-JTN-SJB ECF No. 48 filed 05/12/20 PageID.1209 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 WILLIAM G. WIZINSKY,

        Plaintiff,
                                                                      Case No. 1:19-cv-191
 v.
                                                                      HON. JANET T. NEFF
 LEELANAU, TOWNSHIP OF, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       Plaintiff initiated this action against the Township of Leelanau and Leelanau County,

alleging a taking of his property without just compensation (Count I) and a violation of his

substantive due process rights (Count II).      Plaintiff subsequently voluntarily dismissed the

Township. The County filed a dispositive motion, to which Plaintiff filed a “Counter Motion to

Defendant[’]s Motion to Dismiss, Motion to Join the Cases.” The County also filed a motion for

sanctions. The Magistrate Judge issued a Report and Recommendation (R&R), recommending

that this Court deny Plaintiff’s motion and “dismiss the instant case as duplicative” of another case

that Plaintiff had filed against the County, 1:19-cv-894.          The Magistrate Judge further

recommended that if the Court dismissed this action that “it direct the Clerk to file the County’s

motion for sanctions (ECF No. 37) in Case No. 894.” The matter is presently before the Court on

Plaintiff’s objections to the Report and Recommendation. The County filed a response to the

objections. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has
    Case 1:19-cv-00191-JTN-SJB ECF No. 48 filed 05/12/20 PageID.1210 Page 2 of 3



performed de novo consideration of those portions of the Report and Recommendation to which

objections have been made. The Court denies the objections and issues this Opinion and Order.

         An objecting party is required to “specifically identify the portions of the proposed

findings, recommendations or report to which objections are made and the basis for such

objections.”     W.D. Mich. LCivR 72.3(b).               The court’s task then is to “make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id.

         Here, Plaintiff indicates that he “agrees with the decision to dismiss case 1:19-cv-00191 as

stated” but “objects to the Motion for Sanctions to even being considered” (ECF No. 46 at

PageID.1201-1202). 1 Plaintiff requests that “the County’s request for sanctions not even be heard

and DENIED” (id. at PageID.1202).

         Plaintiff’s objection does not supply a basis for rejecting the Report and Recommendation.

Plaintiff supplies no authority upon which this Court could properly preclude a party from seeking

sanctions. To the extent Plaintiff requests the motion for sanctions be denied, his request is

misplaced as the Magistrate Judge did not address the merits of such in the Report and

Recommendation.          In short, the objections are properly denied, and this Court adopts the

Magistrate Judge’s Report and Recommendation as the Opinion of this Court.

         Accordingly:

         IT IS HEREBY ORDERED that the Objections (ECF No. 46) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 43) is APPROVED and

ADOPTED as the Opinion of the Court.




1
  To the extent Plaintiff also requests that he be allowed to amend his complaint, the Court notes that Plaintiff has
since filed a formal motion for such in Case No. 1:19-cv-894 (ECF No. 22).

                                                         2
Case 1:19-cv-00191-JTN-SJB ECF No. 48 filed 05/12/20 PageID.1211 Page 3 of 3



       IT IS FURTHER ORDERED that Plaintiff’s “Counter Motion to Defendant[’]s Motion

to Dismiss, Motion to Join the Cases” (ECF No. 34) is DENIED for the reasons stated in the Report

and Recommendation, and this action is DISMISSED as duplicative of Case No. 1:19-cv-894.

       IT IS FURTHER ORDERED that the Clerk’s Office is directed to file Defendant

County’s Motion for Sanctions (ECF No. 37) in Case No. 1:19-cv-894.



Dated: May 12, 2020                                          /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               3
